    1 LAW OFFICES OF JONATHAN D. MCDOUGALL
      JONATHAN D. MCDOUGALL, CA BAR NO. 212359
    2   JMCDOUGALL.LAW@GMAIL.COM
      1640 LAUREL STREET
    3 SAN CARLOS, CA 94070-5217
      TELEPHONE: 650.594.4200
    4 FACSIMILE: 650.594.4205

    5   PAMELA L. JOHNSTON, CA BAR NO. 132558
          PJOHNSTON@FOLEY.COM
    6   DANIEL R. STURM, CA BAR NO. 314689
          DSTURM@FOLEY.COM
    7   FOLEY & LARDNER LLP
        555 SOUTH FLOWER STREET, SUITE 3300
    8   LOS ANGELES, CA 90071-2411
        TELEPHONE: 213.972.4500
    9   FACSIMILE: 213.486.0065
  10    Attorneys for Defendant
        GREGORY JAMES CHRISMAN
  11

  12                              UNITED STATES DISTRICT COURT
  13                           NORTHERN DISTRICT OF CALIFORNIA
  14

  15    UNITED STATES OF AMERICA,                     Case No. 3:18 CR 390 VC
  16                                     Plaintiff,   DEFENDANT’S MOTION IN LIMINE
                                                      TO EXCLUDE REFERENCE TO
  17                    vs.                           GUILTY PLEA AND EVIDENCE IN
                                                      SUPPORT OF COUNTS I AND II
  18    GREGORY JAMES CHRISMAN,
  19                                   Defendant.     Pretrial Hearing:
                                                      November 26, 2019
  20
                                                      1:30 p.m.
  21

  22               Defendant Gregory James Chrisman (“Mr. Chrisman”), through his undersigned
  23    counsel, hereby files this motion in limine to exclude any and all reference to his plea of
  24    guilty to Counts I and II of the Superseding Indictment (Dkt. 42) for violations of 18
  25    U.S.C. § 1001 and evidence relevant to those counts, and states in support as follows.
  26    The defense files this motion in limine after the November 7, 2019, motion in limine
  27    deadline because the issues only arose after Mr. Chrisman pleaded guilty on November
  28    14 and after the government filed its exhibit list and witness list on November 18, 2019.

                   MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                                   Case No. 3:18 CR 390 VC
4824-8424-2861.1
    1                                          INTRODUCTION
    2              On November 14, 2019, Mr. Chrisman appeared before this Court and pleaded
    3   guilty to two counts of making false statements to a government agency, in violation of
    4   18 U.S.C. § 1001(a)(2) (Counts I and II of the superseding indictment) for his false
    5   statements on Form 8500-8s submitted to the Federal Aviation Administration (“FAA”)
    6   in December 2017 and June 2018. Mr. Chrisman still faces charges for witness
    7 tampering, obstruction of justice, and contempt (Counts III-V of the Superseding

    8   Indictment) for his alleged conduct between January 7 and January 14, 2019. (Dkt. 42).
    9   The parties are set to commence trial on these three remaining counts December 2, 2019.
  10               Four days after the defendant’s guilty plea, on November 18, 2019, the government
  11    filed its witness and exhibit lists. Its post-guilty plea exhibit list contains 125 potential
  12    exhibits including all of the FAA 8500-8 forms from 1980- 2019 (Tr. Exs. 18-64) (Dkt.
  13    71).1 It also includes all the FAA’s medical certificates from 2008 – 2018 (Tr. Exs 65-79)
  14    (Dkt. 71). In its post-guilty plea witness list, the government lists a witness, Dr. Stuart
  15    Bussey, who is only relevant to Counts I and II (Dkt. 70).
  16               The government’s witness and exhibit lists make it clear that the government still
  17    intends to seek to admit evidence regarding these false statement counts. Counts I and II
  18    are no longer at issue. This trial is about Mr. Chrisman’s alleged conduct in January 2019
  19    and whether that conduct amounts to witness tampering, obstruction of justice, and
  20    contempt. Counts I and II are now moot, as Mr. Chrisman has plead guilty to those
  21    counts, and the government should not be permitted to introduce evidence relevant only
  22    to Counts I and II to bolster its thin evidence regarding the witness tampering, obstruction
  23    and contempt counts.
  24                                              ARGUMENT
  25               At the trial, the Court should prohibit the government from referencing or
  26    introducing evidence of, or making reference to, Mr. Chrisman’s guilty plea on Counts I
  27
        1
  28     Before Mr. Chrisman pleaded guilty to Counts I and II, the government moved in limine to admit Mr.
        Chrisman’s Form 8500-8s only from 2012 to 2018. (Dkt. 58).Thus, it is unclear why the government
        now seeks to admit the forms dating back to 1980.
               MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                       -1-                         Case No. 3:18 CR 390 VC
4824-8424-2861.1
    1   and II. Additionally, the Court should curtail the government’s evidence regarding the
    2   false statement counts. Such evidence is inadmissible pursuant to Federal Rules of
    3   Evidence 402, 404(b)(1), and 403. We understand that the jury will need some context to
    4   understand Mr. Chrisman’s alleged misdeeds in January 2019. But that context should be
    5   very simple and quite limited to avoid retrying him on the same counts to which he
    6   pleaded guilty. It can involve notice of the content and timing of government
    7   investigation. But more is not needed.
    8              First, evidence of Mr. Chrisman’s guilty plea to Counts I and II, and evidence
    9   supporting his guilt of those counts, is irrelevant to Counts III through V. Indeed, even if
  10    the guilty plea and evidence supporting those counts has some marginal relevance, it is
  11    nonetheless prohibited by Rule 404(b)(1) because it indicates that Mr. Chrisman is guilty
  12    of a crime not now charged and would inescapably constitute propensity evidence.
  13    Finally, any such evidence would be of negligible, if any, relevance but, in all likelihood,
  14    would substantially confuse the jury and prejudice the jury against Mr. Chrisman,
  15    meaning it should be excluded under Rule 403.
  16               A.    Irrelevant Evidence, Including Evidence of Mr. Chrisman’s Guilty Plea
  17                     and Evidence Only Relevant to Counts I and II, must be Excluded.
  18               Rule 402 permits the Court to admit relevant evidence unless otherwise prohibited
  19    by, inter alia, the Federal Rules of Evidence. Rule 402 prohibits courts from admitting
  20    irrelevant evidence, stating that “[i]rrelevant evidence is not admissible.” Rule 401
  21    explains that evidence is relevant if “it has any tendency to make a fact more or less
  22    probable than it would be without the evidence; and the fact is of consequence in
  23    determining the action.” Thus, while not all relevant evidence is admissible, irrelevant
  24    evidence is always inadmissible.
  25                     1.    Evidence of Mr. Chrisman’s Guilty Plea is Irrelevant.
  26               Here, Mr. Chrisman faces charges of witness tampering (Count III), obstruction of
  27 an agency proceeding (Count IV), and contempt (Count V). In short, to prove these

  28 charges, the government must prove that Mr. Chrisman corruptly attempted to influence

                   MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                -2-                Case No. 3:18 CR 390 VC
4824-8424-2861.1
    1   the testimony of a witness in an official proceeding (Count III); corruptly influenced or
    2   obstructed the due and proper administration of justice in an official FAA proceeding
    3   (Count IV); and knowingly and willfully violated a clear court order (Count V). The fact
    4 that Mr. Chrisman plead guilty to two counts of making false statements to the

    5 government does not have any tendency in reason to make the elements of Counts III

    6 through V more or less likely. See FED. R. EVID. 401. Thus, because Mr. Chrisman’s

    7 guilty plea has nothing to do with the remaining charges, evidence of the plea is

    8 irrelevant and, therefore, inadmissible. See FED. R. EVID. 402.

    9                    2.    Evidence Relevant Only to Counts I and II Should be Excluded.
  10               The government’s exhibit list indicates that it intends to introduce Mr. Chrisman’s
  11    Form 8500-8s from 1980 to 2019. But, even when Counts I and II were still at issue, the
  12    government only intended to introduce Mr. Chrisman’s Form 8500-8s from 2012 to June
  13    2018. (See Dkt. 58). For the reasons explained in Mr. Chrisman’s Response to the United
  14    States’ Motion in Limine No. 2 (Dkt. No. 66, adopted and incorporated herein by
  15    reference) Mr. Chrisman’s Form 8500-8s have nothing to do with Counts III through V
  16    of the Superseding Indictment. Showing the jury nearly 40 years of Mr. Chrisman’s Form
  17    8500-8s will not advance the government’s case as to Counts III, IV, or V because those
  18    80 forms have nothing to do with Mr. Chrisman’s conduct in January 2019. Such
  19 irrelevant evidence should be excluded under Rule 402.

  20               Likewise, 10 years’ worth of Mr. Chrisman’s FAA airman medical certificates and
  21 testimony from the AME who saw him for the charged counts, Dr. Bussey, have no

  22    tendency to show that in January 2019 Mr. Chrisman endeavored to obstruct justice and
  23    tamper with a witness (Dr. Brath) in violation of an order of this Court. See FED. R. EVID.
  24    401. Dr. Bussey performed the AME examinations for Mr. Chrisman for December 2017
  25    and June 2018 – these are the two examinations that support the two counts of the guilty
  26    plea. The remaining counts all involve a different AME, Dr. Brath. The evidence of the
  27    prior AME examinations, the medical certificates and Dr. Bussey’s views etc. only had
  28    bearing on Counts I and II. But, of course, Mr. Chrisman has plead guilty to those counts.

                   MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                -3-                Case No. 3:18 CR 390 VC
4824-8424-2861.1
    1   Thus, this evidence is no longer relevant or admissible.
    2              B.    Rule 404(b)(1) Prohibits the Introduction of Evidence of Crimes or Bad
    3                    Acts Committed by Mr. Chrisman.
    4              Rule 404(b) generally prohibits parties from using evidence of a “crime, wrong, or
    5   other act” to prove a person’s character but provides that such evidence is admissible in
    6   certain limited circumstances. In the Ninth Circuit, when a party seeks to admit evidence
    7   under Rule 404(b)(2)’s exceptions, such evidence is admissible only if: “(1) the evidence
    8   tends to prove a material point; (2) the prior act is not too remote in time; (3) the
    9 evidence is sufficient to support a finding that defendant committed the other act; and (4)

  10 (in cases where knowledge and intent are at issue) the act is similar to the offense

  11 charged.” United States v. Mayans, 17 F.3d 1174, 1181 (9th Cir. 1994) (emphasis added).

  12 In proving prong one, “‘the government must articulate precisely the evidential

  13 hypothesis by which a fact of consequence may be inferred from the other acts

  14 evidence.’” Id. (quoting United States v. Mehrmanesh, 689 F.2d 822, 830 (9th Cir.

  15 1982)). “[E]xtrinsic acts evidence is not looked upon with favor,” and the Ninth Circuit

  16 has “emphasized [its] reluctance to sanction the use of evidence of other crimes.” United

  17 States v. Bradley, 5 F.3d 1317, 1320 (9th Cir. 1993). “Thus, guilt or innocence of the

  18 accused must be established by evidence relevant to the particular offense being tried, not

  19 by showing that the defendant has engaged in other acts of wrongdoing.” Id.

  20                     1.    Mr. Chrisman’s Guilty Plea is Evidence of a Crime and Thus
  21                           Properly Excluded Under Rule 404(b)(1).
  22               Here, Mr. Chrisman’s guilty plea is evidence that he committed a crime. Thus, the
  23 government may not use it to show that Mr. Chrisman has a propensity to lie or commit

  24 other crimes. See FED. R. EVID. 404(b)(1) United States v. Wells, 879 F.3d 900, 926 (9th

  25 Cir. 2018) (holding that Rule 404 exists to curb the use of “bad man” evidence, which is

  26 of slight probative value). Yet that is the only purpose that evidence of Mr. Chrisman’s

  27 guilty plea could serve if the Court permits the government to admit such evidence.

  28               Even if the government alleges another purpose for the evidence, the government

                   MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                -4-                Case No. 3:18 CR 390 VC
4824-8424-2861.1
    1   must show that Mr. Chrisman’s plea tends to prove a material point. But Mr. Chrisman’s
    2   guilty plea does not prove any material point. That Mr. Chrisman admitted to making
    3 false statements on two Form 8500-8s from December 2017 and June 2018 is irrelevant

    4 to whether he committed contempt, obstruction of justice, or witness tampering in

    5   January 2019. In fact, although the Superseding Indictment is ambiguous, it may be that
    6 the “official proceeding” that Mr. Chrisman is alleged to have obstructed and,

    7 presumably, before which Dr. Brath was to testify, was a proceeding before the Federal

    8 Aviation Administration. The purpose of that proceeding was to determine if Mr.

    9 Chrisman was physically and mentally fit to fly, not to investigate the falsity of his

  10 statements on the Form 8500-8s. Accordingly, it is clear that Mr. Chrisman’s guilty plea

  11 to Counts I and II is irrelevant to the remaining counts and certainly does not assist in

  12 proving a material point. See Mayans, 17 F.3d at 1181. Because Mr. Chrisman’s guilty

  13 plea on Counts I and II has no tendency to prove a material point, evidence of the plea

  14 should be excluded under Rule 404(b)(1)’s general prohibition against evidence of prior

  15 crimes.

  16                     2.    Evidence Relevant to Counts I and II Likewise must be Excluded
  17                           Pursuant to Rule 404(b)(1).
  18               Evidence indicating Mr. Chrisman’s guilt on Counts I and II, such as Mr.
  19 Chrisman’s Form 8500-8s and testimony from Dr. Bussey, will have the natural and

  20 probable effect of showing that Mr. Chrisman made false statements to the government,

  21 which is a crime. However, such evidence has no bearing on any material point that the

  22 government must prove in order for the jury to convict Mr. Chrisman on Counts III

  23 through V. See Mayans, 17 F.3d at 1181. For example, 80 of Mr. Chrisman’s Form 8500-

  24 8s will not aid the government in proving that Mr. Chrisman violated an order of this

  25 Court, or that he was aware of that order and intended to violate it. Nor will such

  26 evidence aid the government in proving that Mr. Chrisman had the corrupt intent required

  27 to prove obstruction of justice and witness tampering, or any other elements of those

  28 charges. Of course, the government may wish to introduce such evidence to show that

                   MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                -5-                Case No. 3:18 CR 390 VC
4824-8424-2861.1
    1   Mr. Chrisman, in that past, had acted with knowing mens rea, i.e., in making false
    2   statements to the government, thus he likely was acting with corrupt intent in January
    3   2019. But such propensity evidence is precisely what Rule 404(b)(1) is designed to
    4   exclude. This is why the Ninth Circuit has approached extrinsic evidence with disfavor
    5   and reluctance. See Bradley, 5 F.3d at 1320. Because extrinsic evidence tending to prove
    6 Mr. Chrisman’s guilt is inevitably propensity evidence, such evidence should be excluded

    7 under Rule 404(b)(1).

    8              C.    The Prejudicial Effect of Introducing Evidence of the Guilty Plea and
    9                    Evidence Supporting Mr. Chrisman’s Guilt of Counts I and II Far
  10                     Outweighs Any Probative Value it may have.
  11               To the extent that Mr. Chrisman’s guilty plea or evidence supporting the same has
  12    some marginal relevancy to some minor issue in this case, it must nonetheless be
  13    excluded under Rule 403. Rule 403 requires courts to “exclude relevant evidence if its
  14    probative value is substantially outweighed by a danger of . . . unfair prejudice, confusing
  15    the issues, misleading the jury, undue delay, wasting time, or needlessly presenting
  16    cumulative evidence.” Exclusion of evidence under Rule 403 is a balancing test;
  17    evidence of slight probative value may be excluded even upon a marginal showing of
  18    potential prejudice or confusion. See, e.g., United States v. Hays, 103 F. App'x 255, 256
  19    (9th Cir. 2004) (evidence regarding airplane’s defects was of slight probative value and
  20    improperly admitted in violation of Rule 403); United States v. Waters, 627 F.3d 345,
  21    355 (9th Cir. 2010) (trial court improperly admitted articles that had slight probative
  22    value regarding intent and ran the risk of prejudicing the jury).
  23                     1.     Rule 403’s Balancing Test Warrants Exclusion of any Evidence of
  24                            Mr. Chrisman’s Guilty Plea.
  25               “[D]istrict court[s] must take great care to limit the evidence of previous
  26    convictions and to avoid unnecessary prejudice to the defendant.” United States v.
  27    Weiland, 420 F.3d 1062, 1078 (9th Cir. 2005) (finding it was error for court to permit
  28    admission of defendant’s four prior convictions); Wood v. Montana Dep't of Revenue,

                   MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                -6-                Case No. 3:18 CR 390 VC
4824-8424-2861.1
    1   No. CV 10-13-H-DWM, 2011 WL 4348301, at *1 (D. Mont. Sept. 16, 2011) (applying
    2   Weiland and Rule 403 to exclude evidence of prior guilty plea given its marginal
    3   probative value).
    4              Here, Mr. Chrisman’s guilty plea on Counts I and II has no relevance to Counts III
    5   through V, and would unfairly prejudice the jury against Mr. Chrisman by indicating that
    6   he already is guilty. Moreover, evidence of the guilty plea likely would confuse the
    7   issues in the case, as the jury could consider evidence of the plea as evidence that Mr.
    8   Chrisman committed the remaining three crimes. Whatever marginal relevance that the
    9   government may claim lies in Mr. Chrisman’s guilty plea is substantially outweighed by
  10    the prejudice that Mr. Chrisman will face if the jury learns of the guilty plea. Thus, any
  11    evidence of Mr. Chrisman’s guilty plea should be excluded under Rule 403.
  12                     2.    Evidence Indicating Mr. Chrisman’s Guilt of Counts I and II will
  13                           Result in Confusion, Unfair Prejudice, and a Waste of Time.
  14               As explained above, evidence indicating that Mr. Chrisman is guilty of Counts I
  15    and II is irrelevant—he already plead guilty to those counts. However, even if the
  16    government can make a case for some marginal relevance of such evidence, such as the
  17    Form 8500-8s providing some context, it need not admit all of the evidence it presently
  18    seeks to give the jury a sufficient flavor for the background facts of the case. If the Court
  19    permits government to admit 80 of Mr. Chrisman’s Form 8500-8s along with over ten
  20    years of his airman medical certificates and testimony from Dr. Bussey, whose testimony
  21    will not advance a single element of the government’s case, not only will it prejudice the
  22    jury against Mr. Chrisman by indicating that he has made false statements to the
  23    government, but it will also confuse the jury as to what it must decide in this case and
  24    waste the juror’s, and the Court’s, time. Thus, evidence relevant only to Mr. Chrisman’s
  25    guilt on Counts I and II should be excluded pursuant to Rule 403.
  26

  27

  28

                   MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                -7-                Case No. 3:18 CR 390 VC
4824-8424-2861.1
    1                                            CONCLUSION
    2              For the foregoing reasons, Mr. Chrisman respectfully requests that this Court grant
    3   this motion and exclude at trial any and all reference to, or evidence of, Mr. Chrisman’s
    4   guilty plea and the evidence relevant to the false statement counts.
    5
        DATED: November 20, 2019                    LAW OFFICES OF JONATHAN D.
    6                                               McDOUGALL
                                                    JONATHAN D. McDOUGALL
    7

    8                                               FOLEY & LARDNER LLP
                                                    Pamela L. Johnston
    9
                                                    Daniel R. Sturm
  10

  11

  12                                                /s/ Pamela L. Johnston
                                                    Pamela L. Johnston
  13                                                Attorneys for Defendant
                                                    GREGORY JAMES CHRISMAN
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                   MR. CHRISMAN’S MOTION IN LIMINE TO EXCLUDE REFERENCE TO GUILTY PLEA
                                                -8-                Case No. 3:18 CR 390 VC
4824-8424-2861.1
